UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 17-7020


UNITED STATES OF AMERICA,

                    Plaintiff - Appellee,

             v.

UNDER SEAL,

                    Defendant - Appellant.



Appeal from the United States District Court for the District of Maryland, at Greenbelt.
Paul W. Grimm, District Judge. (8:97-cr-00193-PWG-10)


Submitted: January 18, 2018                                       Decided: January 22, 2018


Before GREGORY, Chief Judge, and SHEDD and HARRIS, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Under Seal, Appellant Pro Se. Kristine Dietz Cowherd, OFFICE OF THE UNITED
STATES ATTORNEY, Baltimore, Maryland; David Ira Salem, Assistant United States
Attorney, OFFICE OF THE UNITED STATES ATTORNEY, Greenbelt, Maryland, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

      Appellant appeals the district court’s order denying her motion for a sentence

reduction pursuant to 18 U.S.C. § 3582(c)(2) (2012) and Amendment 782 to the

Sentencing Guidelines.    We have reviewed the record and find no reversible error.

Accordingly, we affirm for the reasons stated by the district court. United States v.

Under Seal, No. 8:97-cr-00193-PWG-10 (D. Md. July 7, 2017). We deny Appellant’s

motions for the production of transcripts at government expense and for reconsideration

of our prior order deferring ruling on this motion. We dispense with oral argument

because the facts and legal contentions are adequately presented in the materials before

this court and argument would not aid the decisional process.

                                                                           AFFIRMED




                                            2